Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	***Amend claim 8, lines 6-15 to the following:
	wherein the polyester polyol accounts for from 30 to 65% by weight of the total weight of the hydroxyl component (B), and the polyether polyol accounts for from 5 to 35% by weight of the total weight of the hydroxyl component (B), wherein the phosphate ester compound has the structure (I):

    PNG
    media_image1.png
    119
    246
    media_image1.png
    Greyscale

(I)
where R1 is any organic group, and wherein the phosphate ester compound accounts for from 0.5 to 25 percent by weight of the total weight of the hydroxyl component.

Amend claim 9, lines 9-19 to the following:
	wherein the polyester polyol accounts for from 30 to 65% by weight of the total weight of the hydroxyl component (B), and the polyether polyol accounts for from 5 to 35% by weight of the total weight of the hydroxyl component (B), wherein the phosphate ester compound has the structure (I):

    PNG
    media_image1.png
    119
    246
    media_image1.png
    Greyscale

(I)
where R1 is any organic group, and wherein the phosphate ester compound accounts for from 0.5 to 25 percent by weight of the total weight of the hydroxyl component.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763